            Case 1:20-cv-01706-JLT Document 3 Filed 12/07/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ROSE MARY CASTRO,                                 )   Case No.: 1:20-cv-01706- JLT
                                                       )
12                  Plaintiff,                         )   ORDER DIRECTING PLAINTIFF TO FILE AN
                                                       )   AMENDED MOTION TO PROCEED IN FORMA
13          v.                                         )   PAUPERIS
                                                       )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                    Defendant.                         )
16                                                     )

17          Rose Mary Castro seeks to proceed in forma pauperis in this action for judicial review of the
18   administrative decision denying an application for Social Security benefits. (Doc. 2) The Court may
19   authorize the commencement of an action without prepayment of fees “by a person who submits an
20   affidavit that includes a statement of all assets such person . . . possesses [and] that the person is
21   unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). Plaintiff completed an
22   application and affidavit on November 23, 2020. (Doc. 2) However, the information provided is
23   insufficient to determine whether Plaintiff satisfies the requirements of 28 U.S.C. § 1915(a).
24          According to his application, Plaintiff was last employed in 2013. (Doc. 2 at 1) Plaintiff
25   indicates that she has not received any additional money from pension, disability payments, gifts, or
26   any other sources. (Id.) Further, Plaintiff indicates she does not have cash, a checking account, or
27   savings account. (Id. at 2) Finally, Plaintiff noted she does not have any real estate, stocks, or
28   financial instruments. (Id.) Given the lack of information provided regarding Plaintiff’s finances, the

                                                           1
            Case 1:20-cv-01706-JLT Document 3 Filed 12/07/20 Page 2 of 2



1    Court is unable to determine whether Plaintiff is dependent upon another—such as a spouse or

2    parent—who may pay the filing fee in this action.

3           Therefore, within 21 days, Plaintiff SHALL file an application that includes additional

4    information regarding how Plaintiff is supporting herself, or her dependence on another. Upon receipt

5    of this information, the Court will resume consideration of Plaintiff’s motion to proceed in forma

6    pauperis. Plaintiff is warned that failure to comply with this order may result in denial of the

7    application to proceed in forma pauperis.

8
9    IT IS SO ORDERED.

10      Dated:     December 7, 2020                            /s/ Jennifer L. Thurston
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
